Citation Nr: 1500065	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, including due to herbicide exposure.

3.  Entitlement to service connection for a heart disability, including due to herbicide exposure.

4.  Entitlement to service connection for hypertension, including due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1963 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge during a July 2013 videoconference hearing.  A transcript is of record.

The Board has reviewed the physical and Virtual VA claims files.  

The issues of entitlement to service connection for diabetes mellitus, a heart disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was in the Republic of Vietnam during the Vietnam Era.

2.  The Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam, and his diagnosis of prostate cancer is presumptively related to his herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has prostate cancer that was presumptively caused by his exposure to herbicides while he was in the Republic of Vietnam.  See February 2009 Claim, Section III. 

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including prostate cancer, will be service-connected even if there is no in-service record of the disease in service.  38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e) (2014).

A January 2010 letter from Dr. Van indicates that the Veteran began radiation therapy treatment for prostate cancer in November 2009 and, while the Veteran's service personnel records (SPRs) do not reveal any travel to the Republic of Vietnam, the preponderance of the evidence weighs in favor of finding the Veteran had "boots on the ground" in the Republic of Vietnam in approximately July 1966.  SPRs indicate that the Veteran and two other members of his squadron were placed on emergency temporary duty and ordered to report to Udorn Air Force Base in Thailand on July 25, 1966.  See July 1966 Temporary Duty Order; see also Airman Military Record (listing service in Southeast Asia from July 25, 1966, to September 30, 1966).  The Veteran's report of having exited the plane when it stopped in Ton Son Nhut in the Republic of Vietnam on the way from Japan to Thailand was corroborated by the same two squadron members who had been placed on emergency temporary duty with him and, moreover, the Veteran and his squadron members are competent to report the flight and stopping in the Republic of Vietnam, as the activity was lay-observable and they have personal knowledge.  See April 2009 and December 2010 Buddy Statements; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).

In light of the favorable decision, a discussion of Board's duties to notify and assist is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  


ORDER

Service connection for prostate cancer is granted.


REMAND

The Veteran contends that he has diabetes mellitus, a heart disability, and hypertension due to in-service herbicide exposure.  See July 2012 Statement; Transcript of Record at 3-5, 10-11.

As discussed above, the preponderance of the evidence weighs in favor of finding the Veteran had "boots on the ground" in the Republic of Vietnam in approximately July 1966.  See July 1966 Temporary Duty Order (ordering the Veteran and two other squadron members to report on emergency temporary duty to Udorn Air Force Base); see also Airman Military Record (listing service in Southeast Asia from July 25, 1966, to September 30, 1966); April 2009 and December 2010 Buddy Statements (corroborating the Veteran's report of having deplaned while stopping in the Republic of Vietnam).  

The record does not, however, contain sufficient evidence to decide the claim.  It is unclear whether the Veteran has a diagnosis of diabetes mellitus type I or type II, as the January 2010 letter from Dr. Van does not specify the type and Dr. Nowitz's treatment records are largely illegible.  Further, the Board lacks the medical expertise necessary to determine the nature and etiology of any heart disability or hypertension and the Veteran has not been provided a VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA, Houston Metro Urology, Cardiology Associates, and Bellaire Family and General Practice Associates (Dr. Nowitz) dated since March 1967.

2. Then, schedule the Veteran for examinations by appropriate examiners regarding the nature and etiology of any diabetes mellitus present at any point since his February 2009 claim, a heart disability, or hypertension present at any point after his January 2010 claim.  Provide the examiners with the electronic claims file, including a copy of this REMAND and any pertinent evidence in the Veterans Benefits Management System (VBMS) or Virtual VA not already of record.   The examiner should review the Remand and the record, perform any indicated tests, and report any findings in detail.

Regarding any diabetes mellitus, the examiner MUST specify whether the Veteran has a diagnosis of diabetes mellitus, and, if so, whether it is type I or type II.  If the Veteran has a diagnosis of type I diabetes mellitus, provide an opinion based on the record and the Veteran's lay testimony regarding  (a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any diabetes mellitus, type I, present since the Veteran's February 2009 claim: 
(i) had its onset during service;
(ii) manifested to a compensable degree within one year after his March 1967 separation from service;
(iii) or is etiologically related to an in-service injury, event, or disease, including conceded exposure to herbicides.  

Regarding any heart disability, the examiner MUST provide an opinion based on the record and the Veteran's lay testimony regarding (c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any heart disability present since the Veteran's January 2010 claim:
(i) includes a diagnosis of ischemic heart disease as defined by applicable regulations pertaining to herbicide presumptive disorders; and for heart disease other than ischemic heart disease:
(ii) had its onset during service;
(ii) manifested to a compensable degree within one year after his March 1967 separation from service;
(iii) or is etiologically related to an in-service injury, event, or disease, including conceded exposure to herbicides.  

Regarding any hypertension, the examiner MUST provide an opinion based on the record and the Veteran's lay testimony regarding (d) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any hypertension disability present since the Veteran's January 2010 claim:
(i) had its onset during service;
(ii) manifested to a compensable degree within one year after his March 1967 separation from service;
(iii) or is etiologically related to an in-service injury, event, or disease, including conceded exposure to herbicides.  

Please provide the basis for any diagnosis and a complete medical rationale for the opinions.  
The examiner MUST consider the Veteran's lay statements regarding the duration and onset of his symptoms.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

3. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


